"'monou §nsmus§§u
, §§th \\»U) l
, . l IY:

Dallas County Trial Court No. W92 -43892- S(A)
Writ No. WR- 81, 714 -Ol

 

EX Parte In the Texas Court of Criminal

§§@§W§D mw

©@U§T©§C§MN/M§§§ALS

Hotioanequesting A §ehearing On Applicamt's Original ll@fjf 23 2015
Writ Of Habeas Corpus

<0>¢0><0)<0:¢0, '

Timothy Carty

 

To The Honorable Judges of This Courti y 7 QEEWA@@§&K(M@HE

I, Timothy:Carty,Applicant in the recently denied writ of
habeas corpus, respectfully request an immediate rehearing. I
was informed by your white card denial that the denial was`ba-
sed on the findings of the\trial judge. Well, in all respects
, those findings were incorrect and did misguote the law. Those
findings claim l never signed the writ Application. That is
far from the truth. il simply forgot to circle whether I’Has
the Applicant or the Petitioner. But your honorable Court sti§
ll had jurisdiction to consider the writ based on your own law
and the Texas Constitution. ,The` only other finding that trial
court gave was the supposed application of the doctrine of la-
ches. Nothing in your case law, nor the Tex, §onsty, nor the
Tex. Government Code, nor any statute puts a ny timeline on
when a person uneducated in 'the law could file a writ. lt
took me years to even read properly. But I am innocent and my
trial was un"fair. Please reconsider my writ and grant this

motion for rehearing , Thankyou. And dod Bless.

Respectfully Submitted,

r--»,, ` , '
/1 K/YfiN$)n):é a